LaMONICA HERBST & MANISCALCO, LLP                             Hearing Date: July 27, 2021 at 10:00 a.m.
3305 Jerusalem Avenue, Suite 201                              Objections Due: July 20, 2021 by 4:00 p.m.
Wantagh, New York 11793
Telephone: (516) 826-6500
Salvatore LaMonica, Esq.
Cristina M. Lipan, Esq.
Attorneys for the Chapter 7 Trustee



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------x
 In re:                                                                    Chapter 7

 KANWALDEEP SINGH KALSI,                                                   Case No.: 20-10330 (MG)

 Debtor.
 ---------------------------------------------------------x

 NAMRITA PUREWALL,

                           Plaintiff,
          - against -                                                      Adv. Pro. No. 21-01159 (MG)

 ESTATE OF KANWALDEEP KALSI, THE
 TRUSTEE OF THE ESTATE OF KANWALDEEP
 KALSI, and KANWALDEEP KALSI

                            Defendants.
 ---------------------------------------------------------x

           SUPPLEMENT TO TRUSTEE’S MOTION SEEKING THE ENTRY OF
            AN ORDER, PURSUANT TO FEDERAL RULE OF BANKRUPTCY
                 PROCEDURE 7012 DISMISSING THE COMPLAINT

        Defendant Angela G. Tese-Milner, solely in her capacity as the chapter 7 trustee (the

“Trustee”) of the estate (the “Estate”) of Kanwaldeep Singh Kalsi (the “Debtor”), and as the sole

representative of the Estate, by and through her counsel, LaMonica Herbst & Maniscalco, LLP,

hereby submits this supplement to the Trustee’s Motion Seeking the Entry of an Order, Pursuant

to Federal Rule of Bankruptcy Procedure 7012 Dismissing the Complaint (Doc. No. 7) (the

“Motion to Dismiss”), as the Trustee has just become aware that the Plaintiff had previously filed

a voluntary petition for relief under Chapter 13 of the Bankruptcy Code in the United States
Bankruptcy Court, Southern District of New York (Case No. 17-10164-CGM), on January 27,

2017 (the “2017 Bankruptcy Case”) which utterly failed to reference the Plaintiff’s assertion of

ownership to the Southampton Property.

        1.     On June 9, 2021, Namrita Purewal (aka Namrita Purewall, the “Plaintiff”)

commenced this adversary proceeding by filing a complaint with this Court (the “Complaint”).

        2.     Previously, the Plaintiff had entered into a Stipulated To Order, which was so

ordered by this Court on May 13, 2021, which provided, inter alia, that the Southampton Property

is property of the Debtor’s estate, and therefore, the Trustee is authorized to market the Property

for sale.

        3.     In direct contravention of the Stipulated To Order, Plaintiff has filed the Complaint

seeking, inter alia, declaratory judgment that the Southampton Property is not property of the

estate, thereby seeking to prevent the Trustee from selling or accessing the Southampton Property.

        4.     On July 6, 2021, the Trustee filed the Motion to Dismiss the Complaint pursuant to

Federal Rule of Civil Procedure 12(b)(6), as made applicable by Federal Rule of Bankruptcy

Procedure 7012. The Motion to Dismiss argued that the Complaint is defeated by Law of the Case

Doctrine and pursuant to §544(a)(3) of the Bankruptcy Code giving the Trustee the status of a

bona fide purchaser for value, as well as pursuant to other well-settled law in this jurisdiction.

        5.     The schedules filed by the Plaintiff in the 2017 Bankruptcy Case do not list or

reflect an ownership interest in the Southampton Property. See Exhibit A.

        6.     The Second Circuit Court of Appeals has explicitly stated that the doctrine of

judicial estoppel “prevents a party from asserting a factual position in one legal proceeding that is

contrary to a position that it successfully advanced in another proceeding.” Radal v. Anesthesia

Group of Onondaga, P.C., 369 F.3d 113, 118 (2d Cir. 2004). The purpose of judicial estoppel is
“to prevent internal inconsistency, to preclude litigants from playing ‘fast and loose’ with the

courts, and to avoid deliberate changing positions for exigencies of the moment.” Black v. Buffalo

Meat Serv., No. 15-CV-49S, 2021 U.S. Dist. LEXIS 96748, at *25 (W.D.N.Y. May 21, 2021).

       7.      The Plaintiff failed to list or assert an ownership interest in the Southampton

Property in the 2017 Bankruptcy Case, when it could have become an asset of that bankruptcy

estate and could have been liquidated to pay creditors. However, she now asserts an ownership

interest when the Southampton Property is to be sold in the instant case. She clearly has changed

her position for her own benefit.

       8.      Plaintiff is judicially estopped from asserting an ownership interest, and the

Complaint should also be dismissed on account of the doctrine of judicial estoppel.

 Dated: July 8, 2021                        LaMONICA HERBST & MANISCALCO, LLP
        Wantagh, New York                   Counsel to Angela G. Tese-Milner, Chapter 7 Trustee

                                      By: s/ Salvatore LaMonica
                                          Salvatore LaMonica, Esq.
                                          Cristina M. Lipan, Esq.
                                          3305 Jerusalem Avenue, Suite 201
                                          Wantagh, New York 11793
                                          Telephone: (516) 826-6500
                                          sl@lhmlawfirm.com
                                          cl@lhmlawfirm.com
